SO ORDERED.

SIGNED this 28th day of May, 2019.




__________________________________________________________________________


                  DESIGNATED FOR ONLINE PUBLICATION

             IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF KANSAS


IN RE:

DANIEL L. SCHUCKMAN                            Case No. 17-10834
                Debtor.                        Chapter 7


DANIEL L. SCHUCKMAN

                         Plaintiff,            Adv. No. 17-5130

vs.

UNITED STATES DEPARTMENT OF
EDUCATION,
                Defendant.



                          MEMORANDUM OPINION

      Student loan debts are not discharged in chapter 7 cases unless the debtor

proves undue hardship by showing three things: an inability to make even minimal


                                                                                   1

             Case 17-05130    Doc# 58    Filed 05/28/19   Page 1 of 22
loan payments without compromising a minimal standard of living; that the

inability to repay will persist into the future; and that debtor has made good faith

efforts to repay the loan. When Daniel Schuckman filed this case, he owed $230,587

in student loan debt accumulated over nearly twenty years while he pursued and

received bachelor’s degrees in psychology and nursing, and a master’s degree in

counselling. Mr. Schuckman, a father of two teens, works as a nurse, but less than

full time so he can preserve the flexibility to attend to one child’s medical problems

and accommodate his chronic back pain. He has made no payments on his loan, nor

has he elected to use any of the repayment plans provided by the Department of

Education (DOE) to facilitate payment. Because Mr. Schuckman could make at

least the minimum income driven repayments on this debt and has employment

potential that belies persistent undue hardship, his student loan debt cannot be

discharged. 1

      Findings of Fact

      Personal Background and Employment

      Daniel Schuckman completed his higher education in 2015 when he received

his master’s degree and began working as a registered nurse in the Lawrence area.

He is 42 and a single father of a 15- and 18-year-old. The older child has mental

health concerns and, though presently not in school, is only one year from

completing high school. Mr. Schuckman suffers from chronic back pain that he



1Trial of this dischargeability proceeding was held April 16, 2019. Plaintiff Daniel
Schuckman appeared in person and by his attorney Martin Peck. The United States
appeared by Michelle Jacobs, Assistant United States Attorney.
                                                                                         2

                Case 17-05130   Doc# 58    Filed 05/28/19   Page 2 of 22
treats with medication, though he cannot take pain medication while on the job.

Though he offered no outside medical evidence about the extent of his back

problems, he presented a billing record showing that he’d undergone an

interlaminar injection for pain in August of 2018. 2 Mr. Schuckman also stated

doctors have told him he has a herniated disc. He states his pain is getting

progressively worse, negatively affecting his ability to work and otherwise function.

      When this case was tried, Mr. Schuckman was exclusively employed as a

“PRN” nurse in the intensive care unit at Lawrence Memorial Hospital. “PRN”

means “as needed,” and in the employment context, it means that Mr. Schuckman is

called in when the hospital needs him as opposed to having a full-time equivalent

(FTE) position. He gave up his FTE status to earn a higher hourly wage and also to

have more flexibility to deal with his older child’s health problems. Were he to be a

full-time employee, he would be assigned shifts that he couldn’t drop without

risking his employment. As a PRN nurse, he can work when he is able, but the

trade-off is that he lacks any meaningful guarantee of hours. On occasion, he has

declined to work hours offered to him. When the hospital’s census is low, he works

less and, in 2018, he worked fewer than 30 hours per week on average. Though he

reported income of over $63,000, he lost group medical coverage in January of 2019

because of his low hours, and purchased individual coverage on the healthcare

exchange. 3 While his premium is significantly less, the new coverage has higher



2 Trial Ex. C at p. 7. This was the sole medical record regarding debtor’s back
condition offered into evidence.
3 Trial Ex. D.


                                                                                        3

              Case 17-05130     Doc# 58   Filed 05/28/19   Page 3 of 22
deductibles than his former group plan, although Schuckman didn’t specify those

amounts. Schuckman projects his annual income will be around $59,000 in 2019

based upon his most recent paystub. 4

      The elder child’s mental health remains in question. According to debtor’s

testimony, his daughter has undergone various forms of mental health therapy and

counselling since 2014 or 2015. She has completed her junior year of high school,

but isn’t presently enrolled in school. Debtor estimated that in 2018, he incurred

medical expenses of $3,000 dealing with his daughter’s mental health issues, but

only provided 2019 bills or receipts, leaving no support for any 2018 claims. 5

Despite having reached the age of majority, the child remains dependent on Mr.

Schuckman and suffers sporadic episodes that require his presence and

intervention. Mr. Schuckman did not know whether his exchange medical coverage

would cover mental health counselling or other therapy.

      Education




4Trial Ex. G.
5See Trial Ex. C. The statements and billings provided contain some duplication. The
Court’s review of this exhibit show: January 7, 2019 daughter’s office visit with family
provider where debtor paid $95.00 (p. 6); January 11, 2019 daughter’s emergency
room visit for total charges of $4,660.80, with debtor’s responsibility and billing for
$2,695.42 (pp. 9, 8, 4 and 1); January 14, 2019 lab work/bill with debtor’s
responsibility of $184.36 (p.5) and $67.82 (p. 10); January 16, 2019 lab work/bill with
debtor’s responsibility of $39.98 (p. 11); February 12, 2019 office visit with family
provider reflecting $40 co-pay and remaining balance of $74.25 (p. 3); February 13,
2019 outpatient services for diagnostic MRI of brain (p. 8) and radiologist’s services
with balance due after insurance of $149.19 (p. 2). These medical expenses total
$3,346.02 and may be higher depending upon what insurance pays on the MRI (p. 8).
Unlike office appointments, the MRI expense is unlikely to be a recurring charge.
                                                                                      4

              Case 17-05130     Doc# 58    Filed 05/28/19   Page 4 of 22
      Mr. Schuckman began his college education in 1995 at the University of

Kansas, studying psychology. He appears to have funded nearly all of his education

with student loans. He attended Kansas for one year, was out of school from 1996 to

2000, then re-entered Kansas, studying there until spring of 2002. He borrowed

$23,757 to finance his time at Kansas. 6

      He entered Washburn University in the fall of 2002, graduating with a

Bachelor of Arts degree in psychology in December of 2005. He borrowed $33,428 to

pay for his time at Washburn. 7 He consolidated his Kansas and Washburn loans in

April of 2007, by then owing $52,139. 8 There was no evidence about what he did for

the next year or so, but he entered St. Edward’s University in Austin, Texas in

August of 2009 and remained there through the fall semester of 2012, engaged in

studies in “major counselling” to obtain a Master of Arts degree. During this period,

he borrowed $67,855 for tuition and living expenses. 9 He testified that he’d moved

to Austin with his then-wife and the children and took several of these loans to

provide for living expenses. 10

      Schuckman returned to northeast Kansas in 2013, enrolling in Mid-America

Nazarene University in Olathe to earn a nursing degree. He completed that degree

in December of 2013, borrowing another $14,797 in the process. 11 He testified that




6 Trial Ex. 12, pp. USA00199-00200.
7 Trial Ex. 12, pp. USA00198-00199.
8 Trial Ex. 12, p. USA00198.
9 Trial Ex. 12, pp. USA00195-00196, 00198.
10 Debtor indicated that his former wife suffered from mental illness.
11 Trial Ex. 12, pp. USA00194-00195.


                                                                                      5

               Case 17-05130      Doc# 58   Filed 05/28/19   Page 5 of 22
he wanted to be closer to his family in Johnson County after his marriage broke up.

Before entering the workforce as a nurse, he completed the remaining course work

at St. Edward’s to receive his counselling degree in the spring of 2015. He borrowed

another $27,241 in the process. 12

      In late October of 2015, Mr. Schuckman applied to consolidate all of his

student loan debt. 13 That application was approved, and two consolidated loans

dated December 4, 2015 were issued; the balances on these consolidation loans as of

the date of his bankruptcy petition, May 10, 2017, were $160,757 and $69,830. 14

These amounts include capitalized interest. On the same date as his online

application and as part of the consolidation process, Schuckman was required to

also complete an online Repayment Plan Request. 15 Because he did not select a

repayment option, by default the loan servicer automatically places the debtor in

the lowest monthly repayment option, usually an Income-Driven Repayment (IDR)

plan. 16 Schuckman made inquiry about IDR nineteen months after he filed

bankruptcy. 17



12 Trial Ex. 12, p. USA00194.
13  Trial Ex. 10. Schuckman completed a Federal Direct Consolidation Loan
Application and Promissory Note (p.USA00156). Following the “Borrower
Understandings, Certifications, and Authorizations” section, he signed the “Promise
to Pay,” indicating “I UNDERSTAND THAT THIS IS A LOAN THAT I MUST
REPAY.” (p. USA00158-00160).
14 Trial Ex. 12, p. USA00194 showing date of consolidation loans as December 4, 2015.
15 Trial Ex. 11.
16 Id. at p. USA00172. The DOE’s student loan analyst, Charles Bolander, confirmed

that IDR was the lowest repayment option for Mr. Schuckman at the time he applied
for consolidation.
17 See Trial Ex. B showing correspondence from loan servicer regarding debtor’s IDR

inquiry on December 17, 2018.
                                                                                    6

                 Case 17-05130   Doc# 58   Filed 05/28/19   Page 6 of 22
      Finances, Budget, and Standard of Living

      Over the past three years, Mr. Schuckman has worked as many as three jobs

at a time, but from 2018 on, he has worked exclusively at Lawrence Memorial

Hospital. All of his jobs were nursing jobs; he no longer works as a “call” nurse

which involves participating either in home health care or filling in at different

hospitals in Northeast Kansas. In 2015, he reported $48,073 gross income and

received an income tax refund of $3,500. 18 In 2016, he reported $58,342 in gross

income and received a tax refund of $1,286. 19 In 2017, he grossed $62,017 and

received a tax refund of $1,145. 20 In 2018, he grossed $63,982 and received a tax

refund of $3,492. 21 His children receive several hundred dollars monthly as Social

Security Disability Income from their mother who is apparently unable to work.

Based on his most recent 2019 paystub, Mr. Schuckman projected that he would

gross about $59,000 this year and suggested that he would be unable to work more

hours because of his back pain and his daughter’s mental health. 22

      The DOE introduced a series of Schuckman’s bank statements reflecting

many expenditures for fast food or eating out, sometimes as much as $700 per

month in addition to grocery expenses. 23 The DOE also noted that Schuckman

acquired a new vehicle shortly before filing this case and makes a car payment of



18 Trial Ex. 1.
19 Trial Ex. 2.
20 Trial Ex. 3.
21 Trial Ex. A.
22 Trial Ex. G. $18,179.24 YTD gross wages ÷ 8 pay periods YTD = $2,272.41 (average

gross pay per pay period) x 26 pay periods = $59,082.
23 Trial Exs. 4-7.


                                                                                      7

              Case 17-05130     Doc# 58    Filed 05/28/19   Page 7 of 22
$445 per month. Debtor’s schedule J reflected total monthly expenses of $3,486,

some of which have been adjusted upward since filing. This amount includes a food

budget of $680; by comparison, the debtor’s actual fast food, restaurant and grocery

expenditures in November of 2017 were over $1,400. 24

      Mr. Schuckman stated that he had dropped cable TV and reined in his dining

expenses, but he noted that he is often too tired or that his back hurts too much to

cook after work and he believes that purchasing fresh groceries is just as expensive

as dining out or getting takeout food. Otherwise, Mr. Schuckman believes his life

prospects are bleak and that he suffers from depression and feelings of hopelessness

as a result of the debts he owes, his physical and work limitations, and his

daughter’s illness.

      If Mr. Schuckman remains employed at LMH under his current terms, he can

expect to gross $59,000 or an average of $4,916 per month. 25 If we assume that 16%

of this is withheld as taxes (the approximate percentage withheld on his Schedule

I), his net monthly income would be $4,129. 26 His Schedule J expenses modified

according to his trial testimony, and with the expectation that Schuckman adhere

more closely to his $680 monthly food budget, would amount to about $3,751. This

leaves him $378 in monthly disposable income before considering any tax refunds



24 Trial Ex. 4.
25 These figures are extrapolated from his most recent paystub admitted at trial, Ex.
G.
26 With the loss of his employer-sponsored group health insurance coverage,

Schuckman will no longer have a $540 monthly payroll deduction for health
insurance. His current health insurance premium through the healthcare exchange
is $150 and is reflected in his increased expenses.
                                                                                       8

              Case 17-05130     Doc# 58   Filed 05/28/19   Page 8 of 22
he might receive. He makes a $445 monthly car payment that will end in about

three years, freeing up more disposable income.

      Employment and Family Prospects

      Mr. Schuckman testified that he could not work outside Lawrence. His

younger child is happy there and likes the school and neighborhood setting. He does

not wish to uproot his children at this time. He did not state why he couldn’t work

in Topeka, 25 miles west of Lawrence, or in the Kansas City metropolitan area, 45

miles east, while living in Lawrence. The Court is aware that many people live in

Lawrence and commute for work elsewhere. While there is only one general care

hospital in Lawrence, there are many other health care facilities in Topeka and

Kansas City.

      Mr. Schuckman also testified that he’d worked fewer than 30 hours per week

last year as a result of back pain and child care issues. 27 While there is no way to

predict how or if those problems will resolve in the future, he certainly has time to

work more and, when reasonably healthy and able, he can.

      The counselling degree Mr. Schuckman received from St. Edward’s appears

to be of little value to his employment prospects. When Mr. Schuckman attempted

to become a licensed counsellor in Kansas, he learned that he could not take the

licensing examination because St. Edward’s is not an accredited institution. 28 He

presented no evidence about what licensed counsellors can expect to earn. For the



27Schuckman said a “good week” amounted to three 12-hour shifts, or 36 hours.
28Schuckman conceded that he knew this when he enrolled, but had been assured
the school would be accredited “soon.”
                                                                                        9

               Case 17-05130    Doc# 58    Filed 05/28/19   Page 9 of 22
foreseeable future, Mr. Schuckman will likely continue to work (and earn) as a

nurse.

         Student Loan Debt, and Repayment Options

         As of April 9, 2019, a few days before trial, Mr. Schuckman owed student

loans totaling $266,183.87. 29 This amount includes accrued interest on his

consolidated obligations of $20,763.60 and daily accrual of $47.09. 30 Other than

repaying by consolidating, Mr. Schuckman does not appear to have ever made a

payment on these loans. Nevertheless, he is not in default. Instead, according to the

DOE’s witness Charles Bolander, he remains in “forbearance” status because of his

pending bankruptcy case and this pending adversary proceeding. While in

forbearance, both of Mr. Schuckman’s loans continue to bear interest.

         Mr. Bolander, a student loan analyst, testified at length about how the DOE

administers student loans and described the various repayment plans that might

apply to Schuckman. At the high end, he could contract to pay his student loan

obligation in full over 30 years at 7%, either by undertaking a fixed payment of

$1,759 per month for 30 years (“standard payment”) or a “graduated” monthly

payment that starts at $1,542 and increases to $2,266 over the 30-year term

(“graduated payment”). 31 As Mr. Schuckman cannot afford those payments, he is

also eligible for income-driven repayment (IDR) options. Under these plans, the

student loan borrower does not repay the loan obligation in full. Rather, the



29 Trial Ex. 9.
30 Id.
31 Trial Ex. 18, p. 5.


                                                                                    10

                Case 17-05130   Doc# 58    Filed 05/28/19   Page 10 of 22
borrower makes monthly payments based on a percentage of his discretionary

income and family size for a repayment period of 20 or 25 years, on completion of

which any remaining loan balance is forgiven. 32 There are four IDR options, but Mr.

Bolander testified that debtor only qualifies for two of them.

      Mr. Schuckman’s first repayment alternative is income-based repayment

(IBR) which entails a 25-year repayment period during which the monthly payment

equals 15% of a borrower’s “discretionary income,” adjusted annually. After 25

years, the remaining loan balance is forgiven. The second is “revised pay as you

earn” (REPAYE) which also spans a 25-year repayment period, but whose monthly

payment is only 10% of a debtor’s discretionary income. For REPAYE’s purposes,

“discretionary income” is calculated by subtracting from the debtor’s gross income

an amount equal to 150% of federal poverty guidelines and dividing that by 12. 33

Mr. Bolander stated that, based upon his calculations using the DOE’s online

repayment tool, and based upon Schuckman’s 2017 income, the monthly payment

under this plan would start at $251. 34 This is the lowest available payment for Mr.

Schuckman and DOE has elected it for him by default.

      These payments will be adjusted annually as the debtor’s income fluctuates.

Income is certified 12 months at a time. So, if a debtor’s income increases during the

ensuing period, the payment remains the same. But if the debtor certifies that his



32 Trial Ex. 17. The IDR plans also benefit borrowers by permitting modification of
the payment amount at any time due to a change in circumstances that results in a
decrease of debtor’s income such as a loss of job.
33 In these IDR programs, the debtor is required to annually certify his income.
34 Trial Ex. 19, p. 6.


                                                                                     11

              Case 17-05130    Doc# 58    Filed 05/28/19   Page 11 of 22
circumstances have changed, the payment may drop or be eliminated (though the

interest continues to run). As long as the debtor continues to make the payments

and otherwise comply with program requirements, the debt remaining at the end of

25 years will be forgiven. It appeared that Schuckman would be forgiven about

$400,000 in principal and accrued interest at the end of his payment period under

the REPAYE plan. 35 Were he to commence paying on this basis and continue to

certify his income annually, DOE would report his performance to credit reporting

agencies as “paying as agreed.”

      Mr. Schuckman stated that when he took out some of these loans, the

existence of loan forgiveness programs was part of his thinking. He knew that

becoming a nurse and taking a job with a not-for-profit institution was one way to

obtain forgiveness. 36 There are numerous programs that forgive student loans taken

out to pursue occupations that serve the public.

      Analysis

      Student loans play a prominent role in many bankruptcy cases and in the

larger economy. Left unpaid, they present debtors with severe financial obstacles

because their balances have often been inflated by accrued, unpaid, and capitalized

interest and, of course, because they are largely not dischargeable. Debtors saddled

with these loans can hardly move forward with their lives or hope to earn the fresh

start that bankruptcy promises. That said, whether repayment of a particular



35Id.
36Mr. Bolander noted that the borrower must work on a full-time basis for 10 years
with qualifying payments to obtain loan forgiveness.
                                                                                     12

             Case 17-05130     Doc# 58   Filed 05/28/19   Page 12 of 22
debtor’s student loans pose him or her undue hardship, the only “exception” to the

student loan discharge exception in § 523(a)(8), is to be decided by applying the

Brunner test to the facts. 37

       That test requires the debtor to demonstrate by a preponderance of the

evidence that (1) he cannot maintain a minimal standard of living while making

any payment on his student loans; (2) additional circumstances exist that suggest

this condition will continue for most of the repayment period; and (3) the debtor has

made good faith efforts to repay. 38 Debtor bears the burden of proving all three

elements—failure to carry the burden on any one of them is fatal to proving that

repayment imposes an undue hardship. 39 I denied the Government’s summary

judgment motion because I could not determine on that record whether this debtor

could maintain a minimal living standard while making even the minimal loan

payments provided for by the most generous of the IDR plans. 40 Nor could I

determine whether there were “additional circumstances” suggesting that the state

of affairs will persist into the foreseeable future. Finally, whether Schuckman was

in forbearance or actual default was unclear. The trial shed helpful light on all

those issues.




37 Brunner v. New York State Higher Educ. Services Corp., 831 F.2d 395, 396 (2d Cir.
1987). The Tenth Circuit has adopted the Brunner framework. See Educ. Credit
Mgmt. Corp. v. Polleys, 356 F.3d 1302, 1309 (10th Cir. 2004).
38 Brunner, 831 F.2d at 396.
39 Polleys, 356 F.3d at 1307 (citing Brunner, if the court finds against the debtor on

any one of the three-part test, “the inquiry ends and the student loan is not
dischargeable.”).
40 Adv. Doc. 49.


                                                                                    13

                Case 17-05130   Doc# 58   Filed 05/28/19   Page 13 of 22
      Minimal Standard of Living

      While Mr. Schuckman’s situation is no picnic, his standard of living certainly

exceeds that articulated by many judges as “minimal.” I have seen much worse in

this court and there are many reported cases that detail significantly more

straitened circumstances than these. 41 Summarized, minimal standards include the

following:

      1. People need shelter, shelter that must be furnished, maintained, kept
      clean, and free of pests. In most climates it also must be heated and
      cooled.

      2. People need basic utilities such as electricity, water, and natural gas.
      People need to operate electrical lights, to cook, and to refrigerate.
      People need water for drinking, bathing, washing, cooking, and sewer.
      They need telephones to communicate.

      3. People need food and personal hygiene products. They need decent
      clothing and footwear and the ability to clean those items when those
      items are dirty. They need the ability to replace them when they are
      worn.

      4. People need vehicles to go to work, to go to stores, and to go to doctors.
      They must have insurance for and the ability to buy tags for those
      vehicles. They must pay for gasoline. They must have the ability to pay
      for routine maintenance such as oil changes and tire replacements and
      they must be able to pay for unexpected repairs.

      5. People must have health insurance or have the ability to pay for
      medical and dental expenses when they arise. People must have at least
      small amounts of life insurance or other financial savings for burials and
      other final expenses.



41See Regan v. U.S. Dept. of Educ. (In re Regan), 590 B.R. 567, 574 (Bankr. D. N.M.
2018) (minimal standard of living means “living within the strictures of a frugal
budget,” quoting Educ. Credit Mgmt. Corp. v. Murray, 2017 WL 4222980, at *2 (D.
Kan. Sept. 22, 2017)); Kehler v. Nelnet Loan Servs. (In re Kehler), 326 B.R. 142, 147
(Bankr. N.D. Ind. 2005) (requiring “more than simply tight finances” to fall below
minimal standard of living).
                                                                                      14

             Case 17-05130      Doc# 58    Filed 05/28/19   Page 14 of 22
      6. People must have the ability to pay for some small diversion or source
      of recreation, even if it is just watching television or keeping a pet. 42


Mr. Schuckman and his family have access to each of these things and, even if

required to pay $250-$300 in student loan payments, would likely continue to have

it.

      Courts commonly compare debtor’s income to the federal poverty guidelines.

Here, 150% of the federal poverty guideline for 2019 is $31,995 annual income for a

family of three. 43 Mr. Schuckman’s adjusted gross income as reported on his federal

tax returns for years 2015-2018 exceeds that amount and this past year was double

the poverty guideline. 44

               Tax Year       AGI            Federal Tax Refund

               2015           $48,073        $3,500

               2016           $58,332        $1,286

               2017           $62,107        $1,145

               2018           $63,986        $3,492


In several recent years, Schuckman’s tax refund would have paid all or a

substantial portion of the minimum student loan repayment; he could adjust his

withholding to make that disposable income available on a current monthly basis. 45




42 Ivory v. United States (In re Ivory), 269 B.R. 890, 899 (Bankr. N.D. Ala. 2001).
43 See https://www.uscourts.gov/sites/default/files/poverty-guidelines.pdf.
44 Trial Ex. 1, 2, 3 and A.
45 Courts generally consider a debtor’s tax refunds as part of debtor’s monthly income.

See Piccinino v. U.S. Dept. of Educ. (In re Piccinino), 577 B.R. 560, 564 (8th Cir. BAP
                                                                                    15

              Case 17-05130    Doc# 58    Filed 05/28/19   Page 15 of 22
And Mr. Schuckman could seek more lucrative work or, at a minimum, work more

hours. In short, even without maximizing his income, debtor is well above the

federal poverty guidelines.

        Schuckman’s Schedule I and J, report gross monthly income of $4,365.74,

which, after taxes and deductions, amounts to a monthly net income of $3,328.50

against monthly expenses of $3,486.76. This leaves a monthly deficit of <$158.18>. 46

His take home pay is likely understated because he over withholds income tax, but

it still exceeds 150% of the federal poverty guideline of $2,666.25 a month. If his

average federal tax refund of $2,355.75 were pro-rated monthly, his take-home

income would increase by $196.31. 47 In addition, the debtor no longer has a large

payroll deduction for his employer’s health insurance plan. 48 On the expense side,

modestly trimming actual family food expense could yield enough savings to make a

student loan payment. As the evidence demonstrated at trial, debtor was not

staying within the monthly food budget of $680 reported on Schedule J. The DOE

established from bank statements that in some months, an additional $700 was

spent on fast food or carry out. It was apparent to the Court that debtor had little

understanding of his actual food expenditures which far exceeded the budgeted

$680.




2017); Gesualdi v. Educ. Credit Mgmt. Corp. (In re Gesualdi), 505 B.R. 330, 341
(Bankr. S.D. Fla. 2013).
46 Trial Ex. E.
47 These calculations do not consider any state tax refunds debtor may have received.
48 See note 26, supra.


                                                                                       16

              Case 17-05130    Doc# 58    Filed 05/28/19   Page 16 of 22
         The Polleys court adds that this first part of the Brunner analysis

“necessarily entails an analysis of all relevant factors, including the health of the

debtor and any of his dependents and the debtor’s education and skill level.” 49 The

evidence concerning the debtor’s and his daughter’s health is incomplete at best.

His daughter’s mental health or behavioral disorder went unnamed, though his

testimony suggested that her behavior is unpredictable. There was no evidence

about whether medication or therapy could be employed to the daughter’s condition,

nor did anyone testify about her prognosis. Mr. Schuckman did not indicate how

much time on average he spends attending to her needs.

         Schuckman attributes his chronic back pain to a herniated disc that is likely

to persist, and may worsen without surgical intervention that he has, so far,

resisted. He offered no medical evidence concerning treatment options, his

prognosis, or whether his condition posed a permanent impairment that would

prevent his working as a nurse. The evidence didn’t demonstrate that either

debtor’s or his daughter’s health currently prevents debtor from maintaining a

minimal standard of living while paying on his student loan.

         As I have expressed in other cases, the magnitude of the 25-year commitment

to paying the DOE less than the interest that accrues, and then suffering whatever

consequences may attend massive debt forgiveness during a debtor’s later years, is

truly daunting. But whether it defeats a “minimal standard” varies from case to

case. I simply cannot conclude that a debtor with three college degrees, earned after



49   356 F.3d at 1309.
                                                                                        17

                Case 17-05130    Doc# 58    Filed 05/28/19   Page 17 of 22
spending fifteen of twenty consecutive years as a student, and a highly marketable

skillset is affected by this in the same way that an older, less-educated debtor with

fewer employment and earning prospects would be. 50 While the forgiveness

consequences may be dire, they are a long way off and Mr. Schuckman, unlike other

debtors to seek this relief, likely has the means to pay some part of this debt now.

He failed to carry the burden of proof on this first element of the Brunner test.

       Persistent Condition of Undue Hardship

       Even if I am wrong about the minimal standard of living element,

Schuckman did not show that his current financial situation will persist. This

second Brunner prong requires the existence of additional circumstances indicating

that the debtor’s state of affairs is likely to persist for a significant portion of the

repayment period. 51 As noted above, he can work more and even has a path to full

medical coverage if he changes his employment status from PRN to FTE. His eldest

child has reached majority and, if the child’s health concerns can be addressed, he

may not need to extend the level of support he does now. His youngest child will

turn 18 in three years and debtor reports this child has no health issues and

functions normally. He purchased a new car in 2017 and that car should be paid for

by 2022. He has no other long-term debt. As his children reach majority and they

leave home, Schuckman’s flexibility to seek better paying employment or increase




50 Contrast these facts with those in Metz v. Educ. Credit Mgmt. Corp. (In re Metz),
589 B.R. 750 (Bankr. D. Kan. 2018) (finding undue hardship and discharging interest
portion of student loans), aff’d 2019 WL 1953119 (D. Kan. May 2, 2019).
51 Polleys, 356 F.3d at 1310.


                                                                                           18

              Case 17-05130      Doc# 58     Filed 05/28/19   Page 18 of 22
his hours will improve. As it is, there is no reason he cannot commute to Topeka or

Kansas City if he cannot locate a more lucrative situation in Lawrence. Finally, as

noted, medical evidence concerning his and his daughter’s medical prognosis was

lacking. 52 While a debtor need not demonstrate a “certainty of hopelessness,” Mr.

Schuckman did not show that he will be unable to provide “adequate shelter,

nutrition, health care, and the like” in the future. 53

      Good Faith Efforts to Repay

      The good faith inquiry is measured by a debtor’s “efforts to obtain employment,

maximize income and minimize expenses.” 54 “[A] debtor may not willfully or

negligently cause his own default, but rather his condition must result from factors

beyond his control.” 55 With the exception of his elder child’s mental health situation,




52 See Burton v. Educ. Credit Mgmt. Corp. (In re Burton), 339 B.R. 856, 874-75 (Bankr.
E.D. Va. 2006) (44-year old debtor with bipolar disorder did not establish second
prong of Brunner test, given complete lack of corroborative medical testimony
regarding impact of debtor’s medical condition on future long-term employment);
Tirch v. Penn. Higher Educ. Assistance Agency (In re Tirch), 409 F.3d 677, 681 (6th
Cir. 2005) (denying discharge of student loan where debtor’s testimony that she was
unable to work was unsupported by competent medical or psychological evidence);
Pobiner v. Educ. Credit Mgmt. Corp. (In re Pobiner), 309 B.R. 405, 419 (Bankr. E.D.
N.Y. 2004) (debtor’s failure to provide corroborating evidence of medical condition
precluded discharge of student loan); Pace v. Educ. Credit Mgmt. Corp. (In re Pace),
288 B.R. 788, 793 (Bankr. S.D. Ohio 2003) (discharge determination not possible
without some corroboration of the medical conditions and how long they will persist).
53 Polleys, 356 F.3d at 1310 (in applying second part of Brunner test, “certainty of

hopelessness” is not required). See Buckland v. Educ. Credit Mgmt. Corp. (In re
Buckland), 424 B.R. 883, 889-890 (Bankr. D. Kan. 2010) (stating that the second
prong of the Brunner test required a “realistic look into the debtor’s circumstances
and the debtor’s ability to provide for adequate shelter, nutrition, health care, and
the like”).
54 Buckland, 424 B.R. at 890 (quoting In re Innes, 284 B.R. 496, 510 (D. Kan. 2002)).
55 Id. (quoting In re Faish, 72 F.3d 298, 305 (3rd Cir. 1995)).


                                                                                     19

              Case 17-05130      Doc# 58    Filed 05/28/19   Page 19 of 22
Schuckman’s financial condition does not result from factors outside his control.

Schuckman’s food expenditures and voluntarily declining of work hours cut against

his efforts to maximize income and minimize expense. 56 So, too, does his apparent

unwillingness to broaden his employment search outside of Lawrence. 57 Self-imposed

limits or conditions on employment or earning power are inconsistent with

maximizing income and acting in good faith. 58

      Schuckman has applied for loan consolidation and not elected into any loan

payment plan, but has still benefitted from several forbearance periods. 59 Debtor




56 Polleys, 356 F.3d at 1310 (explaining the good faith inquiry and stating that a
debtor who willfully contrives a hardship is acting in bad faith).
57See Wolph v. U.S. Dept. of Educ. (In re Wolph), 479 B.R. 725, 732 (Bankr. N.D. Ohio

2012) (concluding that debtor never really expected to repay her student loan debt
where she was unwilling to seek employment in a large metropolitan area where
greater prospects for obtaining higher paying legal jobs existed); Azwar v. Texas
Guaranteed Student Loan Corp. (In re Azwar), 326 B.R. 165, 174 (10th Cir. BAP 2005)
(debtor didn’t want to move even though he would be paid more by re-locating from
Oklahoma City to Dallas and he didn’t “feel like” pursuing employment outside of
Hertz).
58 See Nielsen v. ACS, Inc. (In re Nielsen), 518 B.R. 529, 535 (8th Cir. BAP 2014)

(debtor not entitled to undue hardship discharge of student loan debt when current
income is the result of self-imposed limitations); Sederlund v. Educ. Credit Mgmt.
Corp. (In re Sederlund), 440 B.R. 168, 174-75 (8th Cir. BAP 2010) (no clear error in
court’s finding that debtor was voluntarily underemployed; debtor’s current income
was result of self-imposed limitations, rather than lack of job skills); Clark v. U.S.
Dept. of Educ. (In re Clark), 341 B.R. 238, 253-54 (Bankr. N.D. Ill. 2006) (debtor did
not maximize her income in working only three-and-one-half days per week due to
chronic pain where her treating physician opined that her fibromyalgia did not
prevent her from working full time as radiological technologist).
59 While a debtor’s decision not to take advantage of student loan repayment program

is not lack of good faith per se, it is probative on issue of debtor’s intent to repay
student loan debt. See Alderete v. Educ. Credit Mgmt. Corp. (In re Alderete), 412 F.3d
1200, 1206 (10th Cir. 2005) (placing weight on debtor’s steps taken prior to filing
bankruptcy and focusing inquiry on questions surrounding the legitimacy of the basis
for seeking a discharge); In re Wolph, 479 B.R. 725, 732-33 (debtor lacked good faith
                                                                                   20

             Case 17-05130     Doc# 58    Filed 05/28/19   Page 20 of 22
completed his last degree in the spring of 2015 and began his nursing career. His last

loan consolidation occurred in December of 2015. In May of 2017, debtor filed this

bankruptcy (without having made a single loan payment since leaving school) and

again benefitted from forbearance status. 60 According to his schedules, debtor’s

student loan debt of $213,773 comprises some 85% of his total unsecured debt of

$251,782. 61 This adversary proceeding to discharge the student loan debt was

commenced in September of 2017. 62 After filing bankruptcy and this proceeding,

debtor contacted his loan servicer seeking repayment estimates for Income Driven

Repayment (IDR) plans. 63 He incurred this debt over a twenty-year period and

obtained three degrees in the process. He took these loans with at least some thought

about paying less than what is owed and of availing himself of a forgiveness program

of some sort. It doesn’t seem unreasonable to require him to do exactly that. I cannot

conclude that Mr. Schuckman met the good faith prong of the Brunner test.

      Conclusion

      Daniel Schuckman’s complaint to discharge his student loan obligations owed




where she first chose to “roll the dice” in court and sought a discharge, before
attempting to participate in an income repayment program).
60 Robinson v. Educ. Credit Mgmt. Corp. (In re Robinson), 390 B.R. 727, 732 (Bankr.

W.D. Okla. 2008) (good faith inquiry should examine steps debtor took to repay prior
to filing for bankruptcy).
61 Doc. 1, p. 28 (Official Form 106E/F).
62 See In re Azwar, 326 B.R. 165, 174 (debtor who attempts to abuse student loan

system based on interval between debtor’s obtaining a degree and filing of bankruptcy
petition is a factor to consider for determining good faith effort to repay; debtor who
sought to discharge his student loan three years after obtaining his master’s degree
was not seeking a discharge in good faith).
63 See Trial Ex. B reflecting debtor’s inquiry on December 17, 2018.


                                                                                    21

              Case 17-05130    Doc# 58    Filed 05/28/19   Page 21 of 22
to the DOE should be denied because he failed to meet his burden of proof on any of

the three Brunner elements and that is fatal to his complaint to discharge the student

loan debt as an undue hardship. Judgment for the Government will be entered this

day.

                                         ###




                                                                                   22

             Case 17-05130     Doc# 58    Filed 05/28/19   Page 22 of 22
